Citation Nr: 0708460	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  02-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 5, 1998, 
for the award of a 100 percent schedular evaluation for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).  That rating decision granted a 100 
percent schedular evaluation for the veteran's service 
connected schizoaffective disorder, and assigned an effective 
date of February 5, 1998, for that award.  The veteran filed 
a notice of disagreement contending that she was entitled to 
an earlier effective date for the 100 percent evaluation.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in July 2002.  A 
transcript of that hearing is of record.

In October 2002, the Board ordered development of the 
veteran's claim, and in October 2003 it was remanded to the 
RO for that development.

Subsequently, a January 2005 rating action continued the 
prior denial of an earlier effective date.  A June 2005 Board 
decision remanded this issue for further development.  That 
development having been completed, this claim now returns 
before the Board.

Pursuant to the June 2005 Board remand, an August 2006 RO 
decision construed the appellant's arguments as a claim of 
clear and unmistakable error (CUE) in an April 1989 rating 
action, and found that there was no CUE in that decision.  As 
that matter has not been appealed, it is not before the 
Board.


FINDINGS OF FACT

1.  The veteran filed a claim on February 5, 1998 for an 
increased rating for her service connected schizoaffective 
disorder.  An August 2001 RO decision increased the veteran's 
evaluation for her schizoaffective disorder to 100 percent, 
effective February 5, 1998, the date of the veteran's claim 
for increase.

2.  There is no competent evidence of record dated earlier 
than February 5, 1998, which indicates that the veteran would 
be entitled to a rating greater than 50 percent for her 
service connected schizoaffective disorder.


CONCLUSION OF LAW

An effective date earlier than February 5, 1998, for the 
award of an total schedular rating for the veteran's service 
connected schizoaffective disorder, is not warranted.  38 
U.S.C.A. § 5110, (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in March 2004 and April 
2006.  The originating agency asked the veteran to submit any 
pertinent evidence in her possession, and informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on her behalf.  Therefore, the Board 
finds that she was provided with the notice required by the 
VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examination.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the veteran's earlier 
effective date claim, no additional effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issue discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on her behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of her claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore, or the date entitlement arose, 
whichever is the latter.  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2006).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2006); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2006).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

In this case, the veteran contends that the effective date 
for the grant of increased rating should be earlier, possibly 
as early as August 1993, when the veteran was found to be 
disabled by the Social Security Administration.

An August 1995 rating action confirmed a 50 percent 
evaluation for manic bipolar disorder.  The veteran received 
notice of this decision that same month, but did not file a 
timely notice of disagreement.  Thus, the August 1995 rating 
decision was the last final decision.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1995) (currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006)).  Absent a showing 
of clear and unmistakable error (CUE), the August 1995 rating 
decision is final.  

The veteran's increased rating was assigned from the date of 
the veteran's claim, February 5, 1998.  There is no competent 
evidence that the veteran's psychiatric disability underwent 
an increase in severity during any period prior to February 
1998.  Her previous hospitalization of record was in January-
March 1995, but the hospital records were considered by the 
August 1995 rating action.  There are no other clinical 
records reflecting a change in the status of the psychiatric 
disability prior to February 1998.  

A review of the veteran's entire claims file, to include 
records from the Social Security Administration, has failed 
to show any competent evidence of an increase in the severity 
of the service-connected psychiatric disability prior to 
February 1998.  As such, there can be no basis on which to 
find a factually ascertainable increase in disability during 
the 1-year period preceding the date of receipt of a claim 
for increased compensation, and therefore no basis on which 
to grant the veteran an effective date any earlier than the 
date of her claim, the effective date the veteran has already 
been given.

Thus, the Board finds that the preponderance of the evidence 
of record indicates that the veteran would not be entitled to 
an earlier effective date for the award of a 100 percent 
schedular evaluation for her schizoaffective disorder.  As 
the Board finds that the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and an earlier effective date must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an effective date prior to February 5, 1998, 
for the award of a 100 percent schedular evaluation for 
schizoaffective disorder, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


